In a negligence action to recover damages for personal injuries, etc., the plaintiffs appeal from an order and judgment (one paper) of the Supreme Court, Nassau County, dated October 10, 1979, which granted defendant Peninsula Hospital Center’s motion for summary judgment dismissing the complaint. Order and judgment reversed, without costs or disbursements, motion denied and complaint reinstated. There are questions of fact which cannot be resolved without a trial. Damiani, J. P., Gibbons, Margett and Martuscello, JJ., concur.